FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEVIN R. SCHRUBB, Sr.,                           No. 14-16823

               Plaintiff - Appellant,            D.C. No. 3:08-cv-02986-TEH

 v.
                                                 MEMORANDUM*
JAMES TILTON, Secretary of CDCR; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Kevin R. Schrubb, Sr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due

process violation arising out of the destruction of his personal property when he


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was unable to pay the return shipping fees. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018

(9th Cir. 2011). We affirm.

      The district court properly granted summary judgment because, even

assuming that Schrubb had a protected property interest, Schrubb was given ample

notice of the prison’s mail out policy and opportunities to comply with that policy.

See id. at 1019 (finding no due process violation where inmate was given adequate

opportunity to comply with regulation, which is “all the process that is due”).

      We reject Schrubb’s contention that the district court erred in failing to

consider whether Schrubb’s grievance was improperly screened out because

defendants did not move for summary judgment on the basis of exhaustion.

      Schrubb’s request for judicial notice is denied because defendants have

included the necessary parts of the record in the excerpts of record.

      AFFIRMED.




                                          2                                       14-16823